
	
		II
		Calendar No. 419
		110th CONGRESS
		1st Session
		S. 2020
		[Report No. 110–196]
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Hagel, Mr. Brownback,
			 Mr. Leahy, Mrs.
			 Murray, and Mr. Inouye)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			October 15, 2007
			Reported by Mr. Biden,
			 without amendment and with an amendment to the title
		
		A BILL
		To reauthorize the Tropical Forest Conservation
		  Act of 1998 through fiscal year 2010, to rename the
		  Tropical Forest Conservation Act of 1998 as the
		  Tropical Forest and Coral Conservation
		  Act of 2007, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Tropical Forest and Coral Conservation
			 Reauthorization Act of 2007.
		2.Amendment to
			 short title of Act to encompass expanded scope
			(a)In
			 generalSection 801 of the
			 Tropical Forest Conservation Act of
			 1998 (Public Law 87–195; 22 U.S.C. 2151 note) is amended by
			 striking Tropical Forest Conservation
			 Act of 1998 and inserting Tropical Forest and Coral Conservation Act of
			 2007.
			(b)ReferencesAny
			 reference in any other provision of law, regulation, document, paper, or other
			 record of the United States to the Tropical Forest Conservation Act of
			 1998 shall be deemed to be a reference to the
			 Tropical Forest and Coral Conservation
			 Act of 2007.
			3.Expansion of
			 scope of act to protect forests and coral reefs
			(a)In
			 generalSection 802 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431), as renamed by section 2(a), is
			 amended—
				(1)in subsections
			 (a)(1), (a)(6), (a)(7), (b)(1), (b)(3), and (b)(4), by striking tropical
			 forests each place it appears and inserting tropical forests and
			 coral reefs and associated coastal marine ecosystems;
				(2)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (A), by striking resources, which are the basis for developing
			 pharmaceutical products and revitalizing agricultural crops and
			 inserting resources; and
					(B)in subparagraph
			 (C), by striking far-flung; and
					(3)in subsection
			 (b)(2)—
					(A)by striking
			 tropical forests the first place it appears and inserting
			 tropical forests and coral reefs and associated coastal marine
			 ecosystems;
					(B)by striking
			 tropical forests the second place it appears and inserting
			 areas;
					(C)by striking
			 tropical forests the third place it appears and inserting
			 tropical forests and coral reefs and their associated coastal marine
			 ecosystems; and
					(D)by striking
			 that have led to deforestation and inserting on such
			 countries.
					(b)Amendments
			 related to definitionsSection 803 of such Act (22 U.S.C. 2431a)
			 is amended—
				(1)in paragraph
			 (5)—
					(A)in the heading,
			 by striking tropical
			 forest and inserting tropical forest or coral
			 reef;
					(B)in the matter
			 preceding subparagraph (A), by striking tropical forest and
			 inserting tropical forest or coral reef; and
					(C)in subparagraph
			 (B), by striking tropical forest and inserting tropical
			 forest or coral reef.
					(2)by adding at the
			 end the following new paragraphs:
					
						(10)CoralThe
				term coral means species of the phylum Cnidaria, including—
							(A)all species of
				the orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea
				(soft corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and
				others), and Coenothecalia (blue coral), of the class Anthoza; and
							(B)all species of
				the order Hydrocorallina (fire corals and hydrocorals) of the class
				Hydrozoa.
							(11)Coral
				reefThe term coral reef means any reef or shoal
				composed primarily of coral.
						(12)Associated
				coastal marine ecosystemThe term associated coastal marine
				ecosystem means any coastal marine ecosystem surrounding, or directly
				related to, a coral reef and important to maintaining the ecological integrity
				of that coral reef, such as seagrasses, mangroves, sandy seabed communities,
				and immediately adjacent coastal
				areas.
						.
				4.Change to name
			 of facility
			(a)In
			 generalSection 804 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431b), as renamed by section 2(a), is amended by
			 striking Tropical Forest Facility and inserting
			 Conservation Facility.
			(b)Conforming
			 amendments to definitionsSection 803(8) of such Act (22 U.S.C.
			 2431a(8)) is amended—
				(1)in the heading,
			 by striking Tropical
			 forest facility and inserting Conservation facility;
			 and
				(2)by striking
			 Tropical Forest Facility both places it appears and inserting
			 Conservation Facility.
				(c)ReferencesAny
			 reference in any other provision of law, regulation, document, paper, or other
			 record of the United States to the Tropical Forest Facility
			 shall be deemed to be a reference to the Conservation
			 Facility.
			5.Eligibility for
			 benefitsSection 805(a) of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431c(a)), as renamed by section 2(a), is amended
			 by striking tropical forest and inserting tropical forest
			 or coral reef.
		6.United States
			 Government representation on oversight bodies for grants from debt-for-nature
			 swaps and debt-buybacksSection 808(a)(5) of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431f(a)(5)), as renamed by section 2(a), is
			 amended by adding at the end the following new subparagraph:
			
				(C)United States
				government representation on the administering bodyOne or more individuals appointed by the
				United States Government may serve in an official capacity on the administering
				body that oversees the implementation of grants arising from a debt-for-nature
				swap or debt buy-back regardless of whether the United States is a party to any
				agreement between the eligible purchaser and the government of the beneficiary
				country.
				.
		7.Conservation
			 agreements
			(a)Renaming of
			 agreementsSection 809 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431g), as renamed by section 2(a), is
			 amended—
				(1)in the section heading, by striking
			 Tropical Forest
			 Agreement and inserting Conservation Agreement;
			 and
				(2)in subsection
			 (a)—
					(A)by striking
			 Authority and all that follows through
			 (1) In
			 General.—The Secretary and inserting
			 Authority.—The Secretary; and
					(B)by striking
			 Tropical Forest Agreement and inserting Conservation
			 Agreement.
					(b)Elimination of
			 requirement To consult with the enterprise for the Americas
			 BoardSuch subsection is further amended by striking paragraph
			 (2).
			(c)Role of
			 beneficiary countriesSuch section is further amended—
				(1)in subsection
			 (e)(1)(C), by striking in exceptional circumstances, the government of
			 the beneficiary country and inserting in limited circumstances,
			 the government of the beneficiary country when needed to improve governance and
			 enhance management of tropical forests or coral reefs or associated coastal
			 marine ecosystems, without replacing existing levels of financial efforts by
			 the government of the beneficiary country and with priority given to projects
			 that complement grants made under subparagraphs (A) and (B); and
				(2)by amending
			 subsection (f) to read as follows:
					
						(f)Review of
				larger grantsAny grant of more than $250,000 from a Fund must be
				approved by the Government of the United States and the government of the
				beneficiary
				country.
						.
				(d)Technical and
			 conforming amendmentsSuch section is further amended—
				(1)in subsection
			 (c)(2)(A)(i), by inserting to serve in an official capacity
			 after Government;
				(2)in subsection
			 (d)—
					(A)in the matter
			 preceding paragraph (1), by striking tropical forests and
			 inserting tropical forests and coral reefs and associated coastal marine
			 ecosystems related to such coral reefs;
					(B)in paragraph (5),
			 by striking tropical forest; and
					(C)in paragraph (6),
			 by striking living in or near a tropical forest in a manner consistent
			 with protecting such tropical forest and inserting dependent on
			 a tropical forest or coral reef or an associated coastal marine ecosystem
			 related to such coral reef and related resources in a manner consistent with
			 conserving such resources.
					(e)Conforming
			 amendments to definitionsSection 803(7) of such Act (22 U.S.C.
			 2431a(7)) is amended—
				(1)in the heading,
			 by striking Tropical
			 Forest Agreement and inserting Conservation Agreement;
			 and
				(2)by striking
			 Tropical Forest Agreement both places it appears and inserting
			 Conservation Agreement.
				8.Conservation
			 Fund
			(a)In
			 generalSection 810 of the Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431h), as renamed by section 2(a), is
			 amended—
				(1)in the section
			 heading, by striking Tropical Forest Fund and inserting
			 Conservation
			 Fund; and
				(2)in subsection
			 (a)—
					(A)by striking
			 Tropical Forest Agreement and inserting Conservation
			 Agreement; and
					(B)by striking
			 Tropical Forest Fund and inserting Conservation
			 Fund.
					(b)Conforming
			 amendments to definitionsSuch Act is further amended—
				(1)in section 803(9)
			 (22 U.S.C. 2431a(9))—
					(A)in the heading,
			 by striking Tropical
			 Forest Fund and inserting Conservation Fund; and
					(B)by striking
			 Tropical Forest Fund both places it appears and inserting
			 Conservation Fund;
					(2)in section
			 806(c)(2) (22 U.S.C. 2431d(c)(2)), by striking Tropical Forest
			 Fund and inserting Conservation Fund; and
				(3)in section
			 807(c)(2) (22 U.S.C. 2431e(c)(2)), by striking Tropical Forest
			 Fund and inserting Conservation Fund.
				9.Repeal of
			 authority of the enterprise for The Americas Board to carry out activities
			 under the Forest and Coral Conservation Act of 2007
			(a)In
			 generalSection 811 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431i), as renamed by section 2(a), is
			 repealed.
			(b)Conforming
			 amendmentsSection 803 of such Act (22 U.S.C. 2431a), as renamed
			 by section 2(a), is amended—
				(1)by striking
			 paragraph (4); and
				(2)by redesignating
			 paragraphs (5), (6), (7), (8), and (9) as paragraphs (4), (5), (6), (7), and
			 (8), respectively.
				10.Changes to due
			 dates of annual reports to congressSection 813 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431k), as renamed by section 2(a), is
			 amended—
			(1)in subsection (a)—
				(A)by striking (a)
			 In General.—Not
			 later than December 31 and inserting Not later than April
			 15;
				(B)by striking
			 Facility both places it appears and inserting
			 Conservation Facility; and
				(C)by striking
			 fiscal year both places it appears and inserting calendar
			 year; and
				(2)by striking
			 subsection (b).
			11.Changes to
			 international monetary fund criterion for country eligibilitySection 703(a)(5) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2430b(a)(5)) is amended—
			(1)by striking or, as appropriate in
			 exceptional circumstances, and inserting or;
			(2)in subparagraph
			 (A)—
				(A)by striking
			 or in exceptional circumstances, a Fund monitored program or its
			 equivalent, and inserting or a Fund monitored program, or is
			 implementing sound macroeconomic policies,; and
				(B)by striking
			 (after consultation with the Enterprise for the Americas Board);
			 and
				(3)in subparagraph
			 (B), by striking (after consultation with the Enterprise for Americas
			 Board).
			12.New
			 authorization of appropriations for the reduction of debt and authorization for
			 audit, evaluation, monitoring, and administration expensesSection 806 of the
			 Tropical Forest and Coral Conservation Act of
			 2007 (22 U.S.C. 2431d), as renamed by section 2(a), is
			 amended—
			(1)in subsection
			 (d), by adding at the end the following new paragraphs:
				
					(7)$20,000,000 for
				fiscal year 2008.
					(8)$25,000,000 for
				fiscal year 2009.
					(9)$30,000,000 for
				fiscal year 2010.
					; and
				
			(2)by amending
			 subsection (e) to read as follows:
				
					(e)Use of funds To
				conduct program audits, evaluations, monitoring, and
				administrationOf the amounts made available to carry out this
				part for a fiscal year, $300,000 is authorized to be made available to carry
				out audits, evaluations, monitoring, and administration of programs under this
				part, including personnel costs associated with such audits, evaluations,
				monitoring and
				administration.
					.
			Amend the title so as to read:
	 A bill to reauthorize the Tropical Forest Conservation Act of 1998
	 through fiscal year 2010, to rename the Tropical Forest Conservation Act of
	 1998 as the Tropical Forest and Coral Conservation Act of 2007,
	 and for other purposes..
	
		October 15, 2007
		Reported without amendment and with an amendment to the
		  title
	
